Citation Nr: 0300084	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  96-00 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder, diagnosed as bipolar affective disorder.  


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, 
Attorney-at-law


WITNESSES AT HEARING ON APPEAL

Appellant and family friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
March 1980.  

This appeal arises from an October 1995 rating decision of 
the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for a bipolar disorder.  

In April 1997, a Travel Board hearing was held before the 
undersigned, who was designated by the Chairman of the 
Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107 (c)(d).  The transcript is of record.  

In July 1997, the Board remanded the instant claim for 
further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran was separated from service with a 
diagnosis of emotionally unstable personality disorder, 
which is not a disability for VA purposes. 

2.  The veteran has a psychiatric disability - variously 
diagnosed as schizophrenia and bipolar affective disorder 
-- that had its onset during his active military service.  


CONCLUSION OF LAW

A psychiatric disorder was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran wants to establish service connection for a 
psychiatric disorder, variously diagnosed.  He claims this 
alleged disorder occurred as a result of his active 
military service.  

Under applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131.  Where a veteran served 90 days or 
more during a period of war or after December 31, 1946, 
and schizophrenia becomes manifest to a degree of l0 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §§ 
3.303(c)(d).  

Service medical records have been sought but have not been 
obtained in connection with this claim.  The veteran's 
service medical records are in the possession of the Naval 
Discharge Review Board.  However, copies of the veteran's 
court martial which occurred in 1980, are associated with 
the claims folder. Specifically, a November 1979 
psychological evaluation was administered by Frank Nocita, 
Ph.D.  Dr. Nocita administered psychological testing, 
namely, the Minnesota Multiphasic Personality Inventory 
(MMPI), Whaler Physical Symptoms Inventory, and the 
Eysenck Personality Inventory.  During the interview 
observations and mental status examination it was noted 
that the veteran was 22 years old and oriented in all 
spheres.  He had adequate rapport, was attentive, open and 
cooperative; he was not overly defensive or exaggerating 
of pathology.  His thinking was organized, relevant, and 
deliberate.  His affect was controlled but reflective of 
an underlying mood of anxiety, tension, depression, and 
despondency.  Also of importance was that there was the 
presence of some level of schizoid mentation suggested, 
and it was determined unlikely that the veteran at the 
time of the examination was able to establish or maintain 
adequate social and/or vocational adjustment.  He was 
likely to relate poorly and to escape from reality by 
withdrawal into fantasies and thought processes were 
somewhat removed from reality.  Symptomatology included 
obsessive suicidal ideation, depressed feelings, tense, 
angry, fatigued, obsessive ruminations regarding hatred 
toward superior officers, psychophysiologic 
dysfunctioning, chest pains, fragile impulse control, and 
obsessive rumination with regard to his need to terminate 
from the Marine Corps.  He was consistently socially 
isolated and had no real friends.  He had periods of 
uncontrolled sobbing and prolonged periods of depression.  

Dr. Nocita stated that the veteran's enlistment was 
impulsive and essentially inappropriate as he acted out in 
response to the fact that the rest of his life was falling 
apart.  He acted out with the use of drugs, preceding his 
enlistment in service, but became exacerbated by his 
experience within the service once he knew he had made a 
mistake and everything was different than what he 
expected.  He accelerated his use of many drugs and was 
for a period of time, was involved with a drug counselor 
within the service.  Diagnostically, the veteran was 
determined to be experiencing emotionally unstable 
personality disorder, and the low level of ego strength 
made prognosis with psychotherapeutic intervention 
guardedly pessimistic, and without psychotherapeutic 
intervention, extremely pessimistic.  He was discharged 
from service in March 1980 with a general discharge.  

After service, the veteran was treated and hospitalized on 
numerous occasions with various psychiatric diagnoses.   
He was admitted to Charter Baywood Hospital in 
February 1982, with complaints of depression, insomnia, 
loss of appetite, paranoid ideations, irritability, and a 
desire to commit suicide by slashing his wrists.  It was 
noted that he had a history of previous suicidal threats 
at the age of 15 and 17 years.  He was seen by a 
psychiatrist for his drug abuse.  He progressed during 
hospitalization and responded to different medications.  
The discharge diagnoses were bipolar affective disorder, 
with mixed psychotic features, mixed drug abuse, and 
explosive personality disorder.  There was no association 
of the veteran's condition to his active service.  

In November 1987, the veteran was hospitalized by Charter 
Hospital of Miami.  He complained of agitation, an 
inability to relax, restlessness, and suicidal thoughts.  
Throughout the hospital course, he was seen for 
psychotherapy.  His mental status improved and he was no 
longer suicidal.  The admitting diagnosis was bipolar 
disorder, mixed.  The final diagnosis was schizoaffective 
disorder.  No association of his psychiatric condition was 
made with service.  

In October 1992, the veteran was admitted to Mercy 
Hospital for benzodiazepine overdose.  His final diagnoses 
was benzodiazepine overdose and personality disorder.  

The veteran continued to have numerous psychiatric 
hospitalizations and psychiatric treatment.  In June 1995, 
he was hospitalized at CPC Ft. Lauderdale Hospital.  He 
had a history of bipolar disorder with previous 
hospitalizations in 1985 at the Charter Hospital of Miami 
for non compliance of medication, 1989 at Mercy Hospital 
for suicide attempt, and in 1994 at South Shore Hospital 
for detoxification.  He was admitted with a diagnosis of 
bipolar disorder, rule out schizoaffective illness.  The 
discharge diagnosis was bipolar disorder.  

Also in June 1995, the veteran was evaluated by Lloyd R. 
Miller, MD.  Pursuant to the U.S. Postal Service, the 
veteran underwent a fitness for duty examination.  The 
veteran was complaining of symptoms of anxiety disorder 
and personality disorder, not otherwise specified.  It was 
noted that the veteran had an acknowledged history of 
manic depressive illness.  He had recently received 
treatment in a dual diagnosis program and it was noted 
that he had been under the care of Dr. Inglesias for quite 
a few years.  He also had a history of substance abuse and 
AWOL status and received a general discharge under 
honorable conditions for a personality disorder.  His 
complaints at the time of the examination included 
anxiety, depression, and occasional sleep disorder.  He 
made no complaints of auditory or visual hallucinations or 
ideas to harm himself or others.  Mental status 
examination revealed no evidence of psychosis, no loss or 
lack of reality contact.  At times during the examination, 
he was tangential, but was able to respond appropriately 
and correctly to mental status questioning.  There was no 
question as to his intellectual capability.  There was no 
evidence of memory impairment or organic mental disorder.  
Dr. Miller determined that the veteran suffered from 
symptoms of personality disorder and anxiety disorder.  It 
was Dr. Miller's opinion that the veteran's personality 
disorder rendered him a bit more fragile than the average, 
normal, healthy, mature adult, but it was hopeful that he 
could return to work at the U.S. Postal Service.   

In October 1995, a statement was received by VA from Scott 
Segal, MD.  It was noted that the veteran was initially 
seen by Dr. Segal by his Employee Assistance Program for 
having problems at work.  It was also noted that the 
veteran had a very extensive psychiatric history including 
diagnoses of schizophrenia, manic depressive illness, 
personality disorder, anxiety disorder, and alcohol and 
drug abuse.  The mental status examination showed the 
veteran was oriented.  He had mild psychomotor agitation.  
His speech was tangential and rapid.  He had an 
inappropriate affect.  His mood was depressed.  He 
admitted to decrease sleep and energy.  He had passive 
suicidal ideations, with no active plan.  His insight and 
judgment were somewhat impaired.  His object recall was 
good.  His concentration was mildly impaired.  He was 
diagnosed with bipolar disorder, mixed, rule out 
schizoaffective disorder and rule out schizophrenia.  The 
veteran was seen two additional times following the 
initial evaluation.  He continued to have problems with 
his thought processes and his moods.  At his last 
examination, he demonstrated a depressed mood, paranoid 
thoughts, looseness of associations, and delusional 
thoughts with anxiety.  Upon reviewing the records of the 
past, Dr. Segal stated that it seemed clear that the 
problems demonstrated by the veteran were present during 
his military commitment.  He had been diagnosed with a 
personality disorder.  However, Dr. Segal believes that 
the veteran's problems then and currently were more 
significant and severe than a personality disorder.  He 
related that the veteran's major mental disorder then, and 
at the time of the examinations was that the veteran was a 
highly functioning schizophrenic.  Dr. Segal related that 
the veteran did not have a personality disorder, except 
that at times this could be misconstrued when he got 
grandiose because of his primary psychiatric condition of 
schizophrenia.  Dr. Segal stated that it was his opinion 
that the veteran suffered from schizophrenia from the time 
of his military days, and that he continued to suffer from 
schizophrenia at the time of the examination.  

Also in October 1995, a statement was received from 
William A. Rafuls, MD and Karen L. Chwick, LCSW.  The 
pertinent diagnosis provided by Dr. Rafuls was bipolar 
disorder.  The aforementioned stated that the veteran was 
an extremely troubled psychotic individual.  His severe 
and chronic mental illness emerged in adolescence and 
steadily increased in severity rendering him more and more 
dysfunctional as time progressed.  Due to the veteran's 
chronic mental illness, he was said to suffer from a 
psychotic depression in a bipolar mood disorder.  It was 
the aforementioned opinion that the veteran did not suffer 
from a personality disorder.  Due to the present factors 
which were observable to the therapists, the veteran's 
mental status at the time of military service severely 
affected his present illness.  

In October 1995, affidavits from the veteran's spouse, 
father, brother, uncle, aunt and family friend were 
submitted on behalf of the veteran's claim.  These 
statements all related how the veteran changed after his 
military enlistment.  

In October 1996, Dr. Segal reissued his October 1995 
medical statement indicating that the veteran did not have 
a personality disorder and did not presently have a 
personality disorder.  He also related that it was his 
medical opinion that the veteran suffered from 
schizoaffective disorder from the time of his military 
days, and continued to suffer from this condition.  

In October 1996, the veteran underwent a psychiatric 
evaluation with Arthur F. Dunn, MD.  Dr. Dunn evaluated 
the veteran and reviewed previous mental health treatment 
and hospitalizations.  He determined that the veteran had 
a complex history of mental behavior and emotional 
disturbance.  The veteran's adolescence was characterized 
by good school and social adjustment but with conflicts 
between he and his father.  Psychiatric evaluation of this 
adolescent adjustment problem with moderate, if 
intemperate use of drugs, did not reveal evidence of 
severe mental disturbance.  The veteran's personality 
indicated low stress tolerance with manifestations of 
impulsivity and periodic drug use, but no psychosis.  A 
major change occurred in service from stresses of military 
demand, which proved to be overwhelming.  The qualitative 
and quantitative features of his mental and emotional 
disturbance worsened significantly.  He could not tolerate 
what he perceived, with increasing paranoia the hostile 
and, most importantly, confusing demands of the Marines.  
It was Dr. Dunn's opinion that the records of repeated 
hospitalization and associated diagnoses did not support a 
primary diagnosis of personality disorder.  It was Dr. 
Dunn's belief that the clinical picture was most 
consistent with a diagnosis of bipolar affective disorder 
of a mixed type with psychotic features that manifested 
during service and was continuing.  It is his belief that 
schizoaffective disorder was a secondary consideration.  
The diagnostic impression was bipolar disorder with 
psychotic features in partial remission.  Personality 
traits of impulsivity and narcissistic features, were 
insufficient to warrant a diagnosis of a personality 
disorder.  The veteran's severe and disabling mental 
illness had its onset during service.  Prior to that time, 
some adolescent adjustment problems were evident, but the 
onset of what had been a chronic course of severe mental 
illness began in service.  

In April 1997, the veteran and a family friend testified 
before the undersigned at a Travel Board hearing.  The 
veteran stated that prior to entering the Marine Corps, he 
had no extensive psychiatric treatment and no psychiatric 
diagnosis.  During service, the veteran stated that he was 
targeted for harassment and he could not take the abuse.  
He testified that he was not the same person when he left 
the Marine Corps as he was when he went into the Marine 
Corps.  He related that he was first hospitalized for his 
mental illness in 1982; he had been through continuous 
treatment since that time; and he received social security 
disability benefits because of his psychiatric illness.  A 
family friend also testified that the veteran had changed 
after he returned from military service.  He related that 
the veteran was a different person and was extremely 
strange.  

In October 1997, Dr. Segal submitted an addendum to his 
October 1995 medical statement.  He provided the opinion 
that the veteran had schizoaffective disorder, bipolar 
type, with no evidence of personality disorder.  It was 
Dr. Segal's opinion that this condition has been suffered 
from the time of the veteran's military commitment and Dr. 
Segal remained convinced that the veteran did not possess 
a personality disorder.  

Pursuant to the Board's July 1997 remand, the veteran 
underwent a VA psychiatric examination in July 2000.  The 
assessment was that the veteran had a psychiatric history 
since the age of 15.  However, the examiner stated that 
the psychiatric evaluations that the veteran had at age 15 
and prior to service were usually conduct related.  He had 
some problems with school and was asked to have 
psychological evaluations, however, he was never diagnosed 
with a psychiatric problem prior to service.  There was no 
family psychiatric history.  The claims file was reviewed 
prior to the evaluation.  At the time of this evaluation, 
the veteran had paranoid ideas, a disorganized thought 
process, and he interpreted proverbs concretely.  The 
examiner stated that despite seeing a psychiatrist prior 
to service, it was his opinion that the veteran did not 
have schizophrenia prior to service and that he had his 
first psychiatric break while in service, and required 
medication and outpatient therapy since that time.  The 
examiner also stated that the degree of the veteran's 
social impairment was severe and his inability to work was 
severe.  The diagnosis was schizophrenia, chronic paranoid 
type.  

In October 2000, an addendum to the July 2000 was 
submitted.  The examiner stated that it was his opinion, 
again, that the veteran did not have schizophrenia prior 
to military service.  He related that the veteran 
presently suffers from schizophrenia and that 
schizophrenia is not something that develops overnight.  
He stated that although is was previously stated that it 
was 22 months after service before any psychotic features 
were described, schizophrenia is known to have prodromal 
symptoms.  The examiner stated that he believed, that 
although the veteran did not see a psychiatrist in 
service, he had signs and symptoms that led to his 
diagnosis of schizophrenia.  He continued to stick with 
his diagnosis of schizophrenia as he was sure that the 
veteran had prodromal signs and symptoms of the disease 
while in the service.  

In this case, it is clear that the veteran had some 
adjustment problems prior to his entrance onto active 
service.  However, none of the medical evidence of record 
shows that he was diagnosed prior to his service 
enlistment with a psychiatric disorder or even a 
personality disorder, which is not a disability for VA 
purposes.  38 C.F.R. § 3.303(c).  

Although the veteran's service medical records were not 
obtained in connection with this claim, his records from 
the Naval Discharge Review Board were submitted.  These 
records show that prior to the veteran's general 
discharge, he was seen by a private psychologist in 
November 1979.  Of import in that report -- other than the 
psychologist's opinion that the veteran had an emotionally 
unstable personality -- is that the veteran's 
symptomatology included, in addition to depression, 
suicidal ideation, and ruminations, a level of schizoid 
mentation.  After service, he began to undergo psychiatric 
hospitalization and treatment continuously from 1982 until 
the present time.  He has had varying diagnoses such as 
bipolar disorder, bipolar affective disorder, 
schizophrenia, schizoaffective disorder, anxiety and 
depression.  

Some examiners did not relate the veteran's condition to 
service, but no examiner stated that the veteran's 
disability had nothing to do with his active service.  
Specifically, at least three physicians associated the 
onset of the veteran's mental condition to his active duty 
service.  Most recently, a VA examiner stated that it was 
his belief that the veteran showed the prodromal symptoms 
of schizophrenia while on active duty.  Although the onset 
of the veteran's psychiatric disability can not be 
conclusively stated, service connection can be granted for 
diseases diagnosed after service when the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran had schizoid mentation in service; he was 
treated psychiatrically on a continuous basis since 1982, 
most often with diagnoses of bipolar disorder or 
schizophrenia; and there are at least three medical 
opinions, including the most recent VA examination, which 
associate the onset of the veteran's current mental 
illness with service.  Resolving all reasonable doubt in 
the veteran's favor, service connection for a psychiatric 
disorder, diagnosed as bipolar affective disorder, is 
warranted.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties 
under the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist 
and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a 
claim be well grounded.  

The Board concludes that, in this case, VA has 
substantially complied with the duty to assist and the 
duty to notify provisions of the VCAA.  The veteran was 
specifically notified of the provisions of the VCAA in an 
August 2002 supplemental statement of the case.  
Additionally, the RO informed the veteran of what 
assistance VA would provide, what could be done to 
expedite his claim, and the time limits associated with 
his claim.  Various notices and communications, also from 
the RO, such as the October 1995 rating decision, the 
October 1995 statement of the case, and the supplemental 
statements of the case, informed the veteran of the 
applicable laws and regulations needed to substantiate his 
claim.  

The veteran has also had the opportunity to testify at a 
hearing regarding his claim.  He provided hearing 
testimony at a Travel Board hearing in April 1997.  The 
Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations 
and with all duties to assist the veteran in the 
development of the issue discussed above.  Thus, a remand 
for further technical compliance with the provisions of 
the VCAA is not necessary.  


ORDER

Service connection for a psychiatric disorder, diagnosed a 
bipolar affective disorder, is granted.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

